CONOVER, Judge,
dissenting.
I respectfully dissent.
Under statutory law, an obligated parent's duty to support a child terminates when the child becomes emancipated or reaches twenty-one. IND.CODE 31-1-11.512; IC 81-1-11.5-17; Ross v. Ross (1979), Ind.App., 897 N.E.2d 1066, 1068. However, our courts have adopted the rule that when an undivided (in gross) order is involved, an obligated parent may not unilaterally reduce support payments to reflect emancipation of a child or children as long as at least one unemancipated child covered by the order remains. The rule requires a parent to notify the court of emancipation before any modification of the prior order is made. The rule is designed to prevent the chaos which results when undocumented unilateral changes are later contested.
In the present case, the issue of nonpayment of child support was before the trial court. In my opinion, the raising of that issue perforce opened up the related question of the reasonableness of continuing the terms of the prior order. Accordingly, I do not find Chance v. Chance (1980), Ind.App., 400 N.E.2d 1207, to be controlling.
At the hearing on this matter, it became obvious to the trial court Husband was 1) poorly represented by past counsel, 2) substantially behind in paying support, 3) currently unemployed and living on unemployment benefits, 4) totally confused by the legal process, and 5) completely unable to afford an attorney. It was obvious to the trial court that everyone, including Wife and the prosecutor, knew three of Husband's four children were emancipated. In fact, at the time of the hearing two of the children had been emancipated for nearly a decade. It was also obvious Husband would never be able to pay the amount previously ordered; the already large ar-rearage would continue to balloon. Upon this evidence, the trial court recognized the inequity of continuing a child support order which had no basis in reality. It also recognized the inequity of the State hiding behind the "in gross" rule to force a contin*1317uance of the unfair order, especially since the purpose of the rule was not served by the State's position. Thus, the court temporarily modified the order, subject to a future "full fledged hearing." (R. 149).
I would affirm the trial court's most equitable ruling.